          Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )       Crim. No:
                                               )
v.                                             )
                                               )
LOKESH NAIK                                    )       FILED UNDER SEAL

                 GOVERNMENT’S MOTION FOR ISSUANCE OF
            AN ARREST WARRANT, DETENTION OF THE DEFENDANT
           AND REMOVAL OF THE DEFENDANT TO THE UNITED STATES

       The United States, through undersigned counsel, respectfully moves this Court to order the

arrest, detention and removal of the defendant, Lokesh Naik, pursuant to 18 U.S.C. § 3142

(Detention Pending Judicial Proceedings) and 18 U.S.C. § 3265 (Military Extraterritorial

Jurisdiction Act (MEJA) - Removal). The defendant is charged by Indictment returned by the

Grand Jury on November 6, 2019 charging the defendant with two counts of Aggravated Sexual

Abuse by force, in violation of 18 U.S.C. § 2241(a), and one count of Abusive Sexual Contact by

force, in violation of 18 U.S.C. §2244(a)(1). Accordingly, the United States moves this Court to

issue the attached arrest warrant for the defendant.

       The defendant is an Indian national and not a citizen of the United States or lawfully

admitted for permanent residence as defined in 8 U.S.C. §1101(a)(2), with no ties to the United

States who therefore poses a significant flight risk. In addition, the charged offenses are statutorily

defined crimes of violence pursuant to 18 U.S.C. § 3156(a)(4)(A), as they each involve an element

of the use of physical force, and the United States therefore also seeks detention of the defendant

pursuant to 18 U.S.C. § 3142(f)(1)(A).




                                                   1
          Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 2 of 14



       Considering the nature of the violent offenses, the considerable weight of the evidence

against the defendant, and the fact that the defendant has no ties or connection to any community

in the United States, there is no condition or combination of conditions this Court could impose

that would reasonably assure the defendant’s appearance as required under 18 U.S.C. §3142(e).

       Further, the immediate removal of the defendant from Afghanistan to the United States

would assure the appearance of the defendant and is appropriate pursuant to 18 U.S.C.

§ 3264(b)(4), as the defendant poses a flight risk from Afghanistan and a federal judge has

discretion to remove an individual to the United States for any reason, if the individual is subject

to MEJA jurisdiction.

I.     Procedural History

       The defendant was indicted by a federal grand jury on November 6, 2019, on two counts

of Aggravated Sexual Abuse, in violation of 18 U.S.C. § 2241(a), and one count of Abusive Sexual

Contact, in violation of 18 U.S.C. § 2244(a)(1). The offenses occurred in the Islamic Republic of

Afghanistan and on United States military Operating Base (OB) Fenty on or about August 7, 2019.

       Jurisdiction over the offenses exists pursuant to MEJA, 18 U.S.C. §§ 3261-3267, which

subjects certain individuals to prosecution in federal district court for felonies committed outside

the United States, if the offenses would have been subject to federal prosecution within the special

maritime and territorial jurisdiction of the United States and the offense is punishable by

imprisonment for more than one year. The categories of individuals who can be subject to U.S.

federal prosecution pursuant to MEJA include, inter alia, individuals who are “employed by or

accompanying the Armed Forces outside the United States.” 18 U.S.C. § 3261. As alleged in the

Indictment, Naik was employed by and accompanying the Armed Forces in Afghanistan at the

time of the offense.



                                                 2
          Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 3 of 14



       Venue for the offense exists in the District of Columbia pursuant to 18 U.S.C. § 3238,

because the conduct alleged in the Indictment occurred outside the jurisdiction of any particular

State or District, the defendant has no last known residence in any district, and the Indictment is

filed in the District of Columbia.

       The United States requests that an arrest warrant be issued for the defendant based on the

pending Indictment. Upon issuance of the arrest warrant, the defendant will be arrested by military

authorities in Afghanistan at OB Fenty, where he is currently located, and brought to Bagram Air

Base for proceedings in this matter. Military personnel in Afghanistan has arranged for counsel

to represent the defendant in Afghanistan for purposes of this hearing. Accordingly, the United

States requests that an initial appearance for the defendant be scheduled before United States

Magistrate Judge G. Michael Harvey on November 8, 2019. The United States requests that the

initial appearance be conducted telephonically or video teleconference (if available) with Bagram

Air Base pursuant to 18 U.S.C. § 3265(a)(1)(B).

II.    Factual Background

       The charges in this case arise from evidence obtained during an investigation of a sexual

assault of a U.S. contractor (hereinafter referred to as “S.C.”) at OB Fenty. The assault occurred

on or about August 7, 2019, at OB Fenty where the victim and the defendant lived and worked at

the time as employees of a U.S. military contractor. Among other things, the investigation

involved the interview of numerous individuals, including the victim and defendant, and collection

of physical evidence. The following information is a portion of the evidence uncovered during the

course of the investigation.




                                                3
            Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 4 of 14



       A.       Information Obtained by the Army Criminal Investigation Division

       OB Fenty is a U.S. military base in Afghanistan. AC First, LLC, (“AC First”) is a U.S.

company contracted to provide services to the U.S. military in Afghanistan and has employees

stationed at OB Fenty. The defendant, Lokesh Naik (herein “NAIK”), is an Indian citizen and

his home of record is Karwar, Karnataka, India. Since at least March 23, 2017, NAIK has been

employed by Global Sourcing Solutions, a sub-contractor of AC First. On June 28, 2019, NAIK

entered into a year-long employment agreement with Global Sourcing Solutions as a

maintenance operations specialist. The contract under which NAIK is employed is a U.S.

Department of Defense contract with Army Contracting Command, United States Army. S.C.

has been employed by AC First in Afghanistan for only a few months, and recently transferred to

OB Fenty approximately a month before the incident.

       B.       Information Provided by S.C.

       S.C. advised Army Criminal Investigation Division (CID) investigators that on the night

of August 7, 2019, she had been hanging out and talking with the defendant after work. Sometime

during the night of August 7, 2019, after S.C. had left, gone to her room, and gone to sleep, NAIK

entered her room at OB Fenty and sexually assaulted her by forcibly kissing S.C., placing his

mouth on her vulva, and penetrating S.C.’s vagina with his penis. At the time of the assault, S.C.

worked as a communications specialist for AC First and had been at OB Fenty for approximately

one month. S.C.’s regular work hours were from approximately 7:00 am to 7:30 pm, seven days

a week. S.C. stated that her office, one of her work locations, was located next to NAIK’s office,

and the two began talking with each other and socializing during and after work for approximately

one week before the assault. According to S.C. and witnesses, S.C. and NAIK’s relationship was

not romantic.



                                                4
          Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 5 of 14



       According to S.C., in the week leading up to the assault, NAIK took an increasing interest

in speaking to her, asking her about her life and making sure that S.C was adjusting to her new

assignment on OB Fenty. On the night of the assault, August 7, 2019, S.C. and NAIK planned to

socialize at the “smoke pit” instead of going to the gym after work. The “smoke pit” is a shelter

with a picnic table that is used by employees as a designated smoking area and that serves as a

gathering place for AC First employees at OB Fenty while they are off duty. S.C. and NAIK met

at the “smoke pit” around 9:00pm. While there, they shared a small water bottle partially filled

with a brown liquor. According to S.C., she drank a small amount of the liquor and did not get

drunk from it. At some point, both S.C. and NAIK decided to move from the “smoke pit” to the

ESD Room, which is an enclosed shelter that has a door with a padlock and is located nearby the

“smoke pit.” S.C. is one of only three employees with access to the ESD Room because it is one

of her work stations. After retrieving the key from the main office, S.C. unlocked the ESD Room

and she and NAIK sat in chairs inside and continued their conversation. The door to the ESD

Room remain unlocked while they were inside since it could be locked with a padlock only from

the outside. During the conversation, NAIK began discussing his wife back in India. At some

point, NAIK stated that he regretted marrying at a young age and desired to be married to S.C.

Feeling uncomfortable at that point, S.C. ended the conversation and indicated she was going to

bed. She and NAIK left the ESD Room, which S.C. closed and secured with the padlock.

       After S.C. locked the ESD Room, she walked back to her room a short distance away.

NAIK walked briefly in the same direction, but broke off from S.C., she believed, to return to his

own quarters in a different building than hers. S.C. did not, however, observe whether NAIK

actually returned to his quarters. S.C. arrived at the building in which her room was located. S.C.’s

room was one of several single-person living quarters in a two-story building at OB Fenty. The



                                                 5
          Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 6 of 14



building was accessed by an exterior door with a cipher lock 1 that opens to a central hallway, with

each room accessible through a door from the interior hallway. Thus, to access S.C.’s room, a

person would need to enter through the exterior cipher lock door and then walk down the hallway

and open S.C.’s room door. However, according to S.C., the exterior cipher lock door on her

building at times was disengaged because the door did not latch completely closed. S.C. cannot

recall whether, when she returned to her room on the night of the assault, the door was properly

latched, requiring entry of the password, or if it was improperly latched, allowing a person to

simply pull the door open.

       Upon entering her room, S.C got in bed fully dressed and went to sleep. S.C. recalls that

she was clad in a sports bra and t-shirt, track pants, and socks. She fell asleep underneath her

covers with them pulled up to her waist. S.C. remembers waking up a short while later and seeing

NAIK inside her room. NAIK got on top of her on her bed and began kissing her on her face,

mouth and neck. S.C. asked what NAIK was doing and told him to stop. S.C. struggled against

NAIK, using her hands to try to push him off of her and attempting to slide backwards on the bed

to get away from him. However, S.C. could not move backward further as she was up against the

wall. NAIK did not stop, but continued to try to remove S.C.’s clothing by pulling down her track

pants. S.C. struggled against NAIK, using her hands to try to pull her pants up while NAIK

attempted to remove them. Upon removing S.C.’s pants and underwear, NAIK pinned S.C.’s leg

against the wall. He continued to forcibly kiss S.C.’s face, neck, and breasts. At some point,

NAIK performed cunnilingus on S.C.’s vagina and penetrated S.C.’s vagina with his penis. NAIK




1
 A cipher lock is a five-number combination lock that opens only upon entering a pre-set
number combination by pressing on the corresponding buttons.
                                                 6
               Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 7 of 14



also forced S.C. to grope his penis by grabbing S.C.’s hand and placing and holding it on his penis.

Through the course of the sexual assault, S.C. physically resisted and verbally told Naik that she

did not want to engage in sexual acts. S.C. stated that, at some point during NAIK’s penetration

of her vagina, once she was pinned to the bed and the wall, she “gave up” resisting.

          C.      Information Provided by Witnesses

          Immediately after the sexual assault, S.C. texted and called a friend and mentor, WITNESS

1, who resided in Jacksonville, Florida. S.C. reported to WITNESS 1 that she had been raped by

NAIK and asked what to do. WITNESS 1 stated that S.C. was distraught, though coherent, and

did not exhibit signs of being intoxicated. A review of the text messages between S.C. and

WITNESS 1 on WITNESS 1’s cellular, which were forensically extracted by a computer forensic

examiner upon consent of WITNESS 1, reflect the following messaging exchange, beginning at

15:24 EST on August 7, 2019:

          S.C.: What I do if I got raped

          S.C.: All jokes aside

          S.C.: Non mil 2

          WITNESS 1: What! Don’t shower report to the TMC OR medical center. Are you ok?

          S.C.: I’m dead ass serious

          WITNESS 1: Who!!! And where did this happen

          S.C.: My room

          WITNESS 1: He know where I lived

          WITNESS 1: I’m serious go to the medical center? Is this that guy friend?

          WITNESS 1: Was there any penetration?



2
    This reference means that the assailant was not a member of the military.
                                                  7
          Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 8 of 14



       S.C.: Yes

       WITNESS 1: Yes to what that guy friend or penetration

       S.C.: Both

       According to WITNESS 1, S.C. then called WITNESS 1 and reported that she (S.C.) had

just been raped. S.C. stated to WITNESS 1 that the man who raped her was the same man S.C.

had previously told WITNESS 1 about and with whom S.C. was talking and socializing with

over the past week. S.C. told WITNESS 1 that, after talking with NAIK at the smoke pit, she left

to go to bed because the conversation became awkward. WITNESS 1 reported that S.C. told her

that the conversation was awkward because NAIK told S.C. he wanted to be married to her.

WITNESS 1 reported that S.C. informed her that she went to her room after breaking off from

NAIK, and that she went to bed fully dressed other than her shoes. S.C. told WITNESS 1 that

she was sleeping, but was awakened to NAIK entering the room and getting on top of her in bed.

S.C. told WITNESS 1 that NAIK penetrated her vagina with his penis and asked WITNESS 1

what she should do next. According to WITNESS 1, WITNESS 1 advised S.C. to report what

happened to a supervisor and obtain medical care at a treatment facility.

       According to S.C., after calling WITNESS 1 to report the sexual assault, she knocked on a

female co-worker’s door, two rooms down the hall from S.C., to report the assault and seek

assistance. The co-worker, WITNESS 2, answered the door and found S.C. to be upset. S.C.

reported to WITNESS 2 that NAIK had sexually assaulted her. According to both S.C. and

WITNESS 2, they decided to report the sexual assault to WITNESS 3, the AC First Supervisor.

S.C. and WITNESS 2 went to WITNESS 3’s room, knocked on the door, and, S.C. disclosed to




                                                8
            Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 9 of 14



WITNESS 3 that she had been sexually assaulted by NAIK earlier that night. WITNESS 3

transported S.C. and WITNESS 2 to the medical facility at OB Fenty for S.C. to receive treatment

as a sexual assault victim. Although medical personnel arrived to treat S.C., the medical facility

at OB Fenty is not equipped to conduct a sexual assault forensic examination (SAFE).

Consequently, according to WITNESS 3, helicopter transportation was arranged for S.C. to travel

to Bagram Air Field early in the morning on August 8, 2019. S.C. then underwent a forensic

physical examination of S.C. and collected DNA evidence.

       D.      Admissions Made by NAIK

       On August 8 and 14, 2019 and again in October, 2019, CID agents in Afghanistan

interviewed NAIK. After he waived his rights on all three occasions, NAIK gave three video

recorded statements at OB Fenty. According to NAIK, he and S.C. socialized at the “smoke pit”

and the communications room on the night of August 7th. Further, NAIK stated that his and

S.C.’s work offices were located next to each other and during the week before the sex assault,

the two had begun to socialize during and after work. NAIK admitted that he had sex with S.C.

on the night of August 7, but denied that it was non-consensual. According to NAIK, he entered

S.C.’s room at her invitation to “cuddle.” He proceeded to sit on her bed and thought they would

simply continue talking, but S.C. began to rub his chest, he became aroused, and they had sexual

intercourse. According to NAIK, S.C. forced him to perform cunnilingus on her, S.C.

voluntarily grabbed his penis, and she initiated vaginal penetration.




                                                 9
         Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 10 of 14



       According to WITNESS 3, the following morning, on August 8, 2019, before anyone else

at OB Fenty knew about the assault, NAIK reported to WITNESS 3 that he (NAIK) “did something

bad.” When WITNESS 3 inquired as to what NAIK had done, NAIK stated that he and S.C. had

sexual intercourse the previous night. According to NAIK, he decided to report he had sex with

S.C. when he attended the daily AC First employee meeting that morning and realized that S.C.

was not present. At that point, NAIK claimed that he felt he needed to report being in S.C.’s room

and having sex with her because it was against the rules.

       In a subsequent interview in October, 2019, NAIK admitted that underwear recovered by

crime scene investigators at FOB Fenty from S.C.’s room belonged to him and that he could not

explain why they were located there.

       E.      Evidence collected

       CID collected DNA evidence from S.C. as part of her forensic evaluation. CID also

collected a pair of men’s underwear from the floor of S.C.’s room, as well as a watch and two

gold rings from the bedside stand that S.C. identified as belonging to NAIK. S.C. stated that she

does not know how the watch and rings ended up in her room. According to NAIK, he removed

his watch and rings so he would not scratch S.C. while they “cuddled.” CID also collected

buccal swabs from NAIK with his consent for purposes of DNA testing. Forensic analysis of the

evidence was conducted. The defendant’s DNA was present on a breast swab taken from S.C. as

part of the SAFE examination, and semen was present on her pubic mound, though no DNA was

present in that semen.




                                               10
         Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 11 of 14



III.   Detention

       The federal bail statute authorizes a defendant’s pretrial detention when no “condition or

combination of conditions will reasonably assure the appearance of the person…and the safety of

any other person and the community.” 18 U.S.C. § 3142(e). The United States requests detention

pursuant to 18 U.S.C. § 3142(f)(1)(A) because the charged crimes are crimes of violence pursuant

to 18 U.S.C. § 3156(a)(4)(A); § 3142(f)(1)(B), as the charged offense carries a maximum sentence

of life imprisonment; and pursuant to § 3142(f)(2)(A) because the defendant is a serious flight risk.

The Government is permitted to proceed by proffer to establish facts relevant to the detention

determination. See United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996) (joining other

circuits and finding both the government and the defendant may proceed in a detention hearing by

proffer or hearsay).

       The factors listed in § 3142(g) to determine whether the defendant poses a danger to the

community or flight risk include: (1) the nature and circumstances of the offenses charged,

including whether the offenses are a “crime of violence,”; (2) the weight of the evidence against

the person; and (3) the history and characteristics of the person, including his community ties,

employment, financial resources, and length of residence in the community.

       The charges in this case, two counts of Aggravated Sexual Abuse by force, § 2241(a), and

one count of Abusive Sexual Contact, § 2244(a)(1), each qualify as a “crime of violence” as

described in § 3142(g)(1). See § 3156(a)(4)(A) (“crime of violence” means an offense that has as

an element the use or attempted use of force); United States v. Singleton, 182 F.3d 7, 11 (D.C. Cir.

1999) (concluding that § 3156 looks only to the elements of the offense); §3156(a)(4)(C) (crime

of violence is any offense in Chapter 109A). Additionally, the nature and circumstances of the




                                                 11
         Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 12 of 14



offense show a brazen and forceful act of violence against another person and weighs heavily in

favor of detention.

       The weight of the evidence against the defendant is significant, and under § 3142(g)(2)

strongly supports detention. The victim reported to three people immediately after NAIK sexually

assaulted her. She sought medical assistance and a forensic medical exam. NAIK’s admitted

admission they had sex was apparently prompted only upon seeing S.C. absent from the next

morning’s meeting, and his stated reason for disclosing it to his supervisor was purportedly

because it was against the rules that he and the victim had sex. However, NAIK did not initially

admit he had a phone, which was also against the rules. Moreover, his admissions to CID

essentially corroborate and mirror S.C.’s account of all of the events and sequence of sex acts, with

the exception of whether they were consensual.

       The defendant’s history and characteristics under § 3142(g)(3) also favor detention. The

defendant is an Indian national with absolutely no ties to any person in the United States. He

would be present in the U.S. only to face the charges in this case. His family and wife are in India.

He has no employment or residence in the United States and is not authorized to work.

       Considering the above factors, including the nature of the offenses, the weight of the

evidence, and the defendant’s characteristics, there are no conditions or set of conditions that could

assure his appearance in court and he presents a significant flight risk.




                                                 12
         Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 13 of 14



IV.    Removal to the United States

       A person charged pursuant to MEJA and arrested in a foreign jurisdiction may be ordered

to be removed to the United States in the following circumstances:

           1. a Federal magistrate judge orders the person to be removed to the United

               States to be present at a detention hearing;

           2. a Federal magistrate judge orders the detention of the person before trial

               pursuant to section 3142(e), in which case the person shall be promptly

               removed to the United States for purposes of such detention;

           3. the person is entitled to, and does not waive, a preliminary examination

               under the Federal Rules of Criminal Procedures, in which case the person

               shall be removed to the United States in time for such examination; and

           4. a Federal magistrate judge otherwise orders the person to be removed to the

               United States.

18 U.S.C. § 3264(b).

       In this instance, the Government is seeking removal of the defendant to the United States

because: (1) the Court orders the defendant detained before trial pursuant to section 3142(e), and

(2) the Court otherwise orders the defendant to be removed to the United States. 18 U.S.C.

§ 3264(b)(2) and (4).

III.   Excludable Delay

       Excludable delay under 18 U.S.C. § 3161(h)(1)(D) may occur as a result of this motion or

of an order based thereon.




                                                13
         Case 1:19-cr-00373-TSC Document 4 Filed 11/21/19 Page 14 of 14



IV.    Conclusion

       For all of the foregoing reasons, the Government respectfully requests the Court issue a

warrant for defendant’s arrest, enter an order to detain the defendant without bond pending trial,

and remove the defendant to the District of Columbia.

       Respectfully submitted this 7th day of November, 2019.

                                             JESSIE K. KIU
                                             United States Attorney

                                               /s// Andrea Hertzfeld
                                             ANDREA HERTZFELD
                                             United States Attorney’s Office
                                             District of Columbia
                                             Assistant United States Attorney
                                             555 4th St NW
                                             Washington, DC 20530
                                             Tel: (202) 252-7808
                                             andrea.hertzfeld@usdoj.gov

                                             BRIAN A. BENCZKOWSKI
                                             Assistant Attorney General

                                               /s// Jay A. Bauer
                                             JAY A. BAUER
                                             Human Rights and Special Prosecutions Section
                                             Criminal Division
                                             Trial Attorney
                                             1301 New York Ave. N.W.
                                             Washington, D.C. 20530
                                             (202) 305-1216
                                             Jay.Bauer@usdoj.gov

                                CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the Government’s Motion for Detention and
Removal to the United States upon defense counsel, Michelle Peterson, and by email to a Senior
Defense Counsel, United States Army, and by filing it with the Court’s Electronic Case Filing
System:
                                                    s/Jay Bauer
                                                    JAY BAUER
                                                    Trial Attorney
                                               14
